Citation Nr: 0312466	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to May 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Chicago, Illinois, which declined to reopen a 
claim of entitlement to service connection for PTSD.  
Subsequently, the RO obtained additional evidence pertinent 
to the veteran's claim, and in November 1999 the RO reopened 
the claim of service connection for PTSD and denied it on the 
merits.  The veteran and his fiancée appeared for a personal 
hearing before the undersigned at the Chicago RO in December 
2001.  The Board has recharacterized the issue in this case 
to reflect that there was a prior final decision on the 
claim.  In March 2002 the Board ordered additional 
development.  The additional development has been completed, 
and that matter will be addressed in a remand which follows 
this decision.  


FINDINGS OF FACT

1.  In an August 1989 decision, the RO denied service 
connection for PTSD, finding that it was not incurred in, or 
otherwise related to service.  

2.  An unappealed March 1996 rating decision declined to 
reopen the claim, finding essentially that new and material 
evidence had not been submitted.  

3.  Evidence received since the March 1996 RO decision bears 
directly and substantially on the claim at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the March 1996 rating decision is 
new and material, and the claim of service connection for 
PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  In regard to the 
particular issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
PTSD, all applicable provisions of the VCAA and implementing 
regulations are satisfied.  As to the question of whether new 
and material evidence has been received to reopen a claim of 
service connection for PTSD, the evidence is sufficient for 
the determination on that issue to be made.  In light of the 
determination below, any further notice to the veteran would 
serve no useful purpose, but would merely (and needlessly) 
delay the decision.  The duty to assist does not attach 
unless a claim is reopened.  However, a complete record 
includes any VA records that are constructively of record, 
but have not been associated with the claims file.

Background

Historically, the RO first denied service connection for PTSD 
in August 1989, finding that it was not incurred in, or 
otherwise related to service.  The RO also found that the 
evidence of record was negative for an in-service stressor.  
The veteran did not appeal the April 1989 decision.  

By an unappealed decision in March 1996, the RO, in pertinent 
part, declined to reopen the claim of service connection for 
PTSD, finding that new and material evidence had not been 
submitted.  The March 1996 rating decision is the last final 
decision of record on the claim of service connection for 
PTSD.  

Evidence of record in March 1996 included service medical 
records, which are negative for a psychiatric condition.  
Service personnel records include his DD Form 214, which 
indicates the veteran was stationed in Korea during his more 
than 14 months of overseas service.  

Postservice medical records include numerous VA outpatient 
records and reports of hospitalization, dating back to April 
1989 and revealing diagnosis and treatment of a variety of 
health problems, including PTSD.  Diagnoses shown in the 
records also include heroin, alcohol, and cocaine dependence, 
with childhood onset of poly-substance abuse.  Many of the VA 
outpatient records showing a diagnosis of PTSD also refer to 
a history of same since the 1960s.  The records are negative, 
however, for an opinion specific to an etiological 
relationship between the veteran's PTSD and his service.  

Of record is an August 1994 decision by the Social Security 
Administration (SSA) indicating that the veteran, for the 
purposes of entitlement to that agency's benefits, had been 
disabled since April 1992 due to a variety of health 
disorders, including PTSD.  

Evidence received subsequent to the March 1996 RO decision is 
as follows:

?	Additional VA outpatient reports (dated through December 
2001) indicating the veteran has been followed for 
treatment of his PTSD symptoms.  In a July 1999 
statement, a licensed clinical social worker indicated 
that the veteran had received VA medical care for 
polysubstance abuse and bipolar disorder.  The social 
worker also noted that the veteran reported that he 
served in Vietnam for 6 months, and he described his 
duties as "sorting and bagging bodies, retrieving 
personal effects, etc."  The veteran also indicated 
that he was burned while in service, and was transported 
to Japan for medical treatment, where "he witnessed the 
pain of many injured, mutilated soldiers, which he feels 
added to his PTSD diagnosis."  The social worker 
indicated that the veteran vividly described his 
traumatic experiences in Vietnam.  In a December 2001 
letter, a VA staff psychiatrist wrote that the veteran 
"suffers from Polysubstance Abuse (in remission since 
3/20/01) and . . . PTSD stemming from his experiences in 
the Vietnam War."  

?	A written statement from a fellow serviceman, Mr. P., 
who stated that he has known the veteran since the late-
1970s, when he met the veteran while attending group 
therapy in a hospital psychiatry unit.  Mr. P. reported 
that the veteran was stationed in Da Nang, Vietnam in 
1967 and 1968, where he was subjected to heavy rocket 
and mortar attack.  Mr. P. indicated that the veteran 
has symptoms of chronic PTSD such as hyperalertness, 
depression rage, and anti-social behavior.  

?	Written statements from the veteran, and the transcript 
of his testimony at the December 2001 hearing, wherein 
he reiterates that service connection is warranted for 
his PTSD because he was exposed to stressful events in 
service, particularly during service in Vietnam.  

Legal Criteria and Analysis

As noted above, the veteran's application to reopen the claim 
of entitlement to service connection for PTSD was last 
finally denied by the RO in March 1996.  That decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Under 
38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.]

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In Kutscherousky v. West, 
12 Vet. App. 369 (1999), the U.S. Court of Appeals for 
Veterans Claims (the Court) held that the prior holding in 
Justus that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.  

The Board finds that some of the evidence added to the record 
since the March 1996 RO decision was not previously of 
record, is relevant, and is so significant that it must be 
considered to decide fairly the merits of the claim of 
service connection for PTSD.  Specifically, the additional 
evidence, along with the veteran's testimony and the 
statement of his fellow serviceman, suggest the possibility 
of an etiological connection between his diagnosed PTSD and 
service.  The additional evidence is new in that it was not 
previously of record.  It is material as it bears directly 
and substantially on the specific matter at hand, and is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156.  It is sufficient to reopen the claim of service 
connection for PTSD, as it contributes to a more complete 
picture of the circumstances surrounding the origin of that 
disability.  See Hodge, 155 F.3d at 1363.  Accordingly, the 
claim of service connection for PTSD may be, and is, 
reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.  


REMAND

The VCAA provides, among other things, for notice and 
assistance to claimants under certain circumstances, and the 
duty to notify the veteran includes the duty to tell him what 
evidence, if any, he is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because in conjunction with 38 C.F.R. § 20.1304,
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C.A. 
§ 7104(a).  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.

In light of the determination above which has reopened the 
claim of entitlement to service connection for PTSD, the 
applicable duty to assist provisions have been triggered.  
Here, there is no indication that the veteran received 
notification of the VCAA and implementing regulations.  
Further, the evidence obtained pursuant to the Board's March 
2002 request for additional development has not been 
considered in the first instance by the agency of original 
jurisdiction.  Accordingly, under the Court and Federal 
Circuit cases cited above, the Board has no recourse but to 
remand the case for correction of notice deficiencies and to 
complete development assistance.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.  

2.  The RO should consider the additional 
evidence obtained by the Board.  The RO 
should also determine if any further 
assistance or notification to the veteran 
is required, including under the VCAA.  
If so, such should be accomplished.  The 
RO should then readjudicate the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



